Reasons for Allowance
Claims 1, 6-11, 15-19, and 23-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Howard, (US 20130338526), Webster et al., (US 20070038307; hereinafter Webster) and Fowler et al., (US 20090182391; hereinafter Fowler) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed October 16, 2021, it is the Examiner’s position that Howard, Webster, and Fowler fail to disclose, teach, or suggest the claimed invention. Specifically, Howard discloses (Figures 1-3) a system for interacting with living tissue comprising: a device (sensors) adapted to be attached to a body of a person or animal, adapted to transcribe signals from the living tissue, and adapted to transmit the transcribed signals; a processing device (analyzer) adapted to receive the transcribed signals, process the transcribed signals, and transmit the processed transcribed signals; and a computer system (database) adapted to receive the processed transcribed signals, store and further process the processed transcribed signals, and store other data related to the person or animal ([0103]-[0107]). Howard further discloses (Figures 1-3) a processor (Interface 1) adapted to receive collected electrical signals and to process the electrical signals to form digital data representing the signals; and a transmitter (the sensors require transmission of the collected signals) adapted to transmit the digital data representing the signals ([0103]-[0107]), but fails to disclose that the device comprises: a plurality of single walled nanotube carbon fibers, each single walled nanotube carbon fiber adapted to receive electrical signals from the living tissue.
However, Webster teaches a neural implant comprising functionalized nanotube carbon fibers ([0007]-[0008]) and it is known in the art that carbon nanotubes may be functionalized as sensors adapted to receive electrical signals from tissue. Therefore, it would have been obvious to 
Howard/Webster fails to teach that at least some of the single wall nanotube carbon fibers are adapted to receive electrical signals from pyramidal layers II to VI of a brain cortex region. However, Fowler teaches a system for interacting with living tissue wherein a device is adapted to receive electrical signals from pyramidal layers within a brain cortical structure ([0060]-[0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard/Webster to such that the device is adapted to receive electrical signals from pyramidal layers within a brain cortical structure, as taught by Fowler, because the modification would provide specific electrical signal measurement with a desired brain cortical structure as desired for treatment (Fowler; [0060]). Furthermore, since pyramidal layers II to VI are just specific layers within the general pyramidal layers of a brain cortex region taught by Fowler, it would have been obvious to one of ordinary skill in the art to configure the device (specifically at least some single wall nanotube carbon fibers) to receive electrical signals from pyramidal layers II to VI of a brain cortex region.
However, while Howard/Webster/Fowler teaches single walled nanotubes for receiving electrical signals from living tissue, Howard/Webster/Fowler fails to teach that the optical fibers are coated with single walled carbon nanotubes which adapt the optical fibers to receive electrical . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794